Upon the principal appeal, I cannot view the facts, and, consequently the applicable law, as do the majority.
The facts here seem to me to overthrow the presumption as to the property being community. There is no evidence that the community furnished any part of the consideration paid for the two properties, or that they were purchased on the credit of the community, even though notes and mortgages were given, as mere expedients, as in Guye v. Guye, 63 Wash. 340, 115 P. 731, 37 L.R.A. (N.S.) 186; Chapman v. Edwards, 113 Wash. 224,193 P. 712; Dart v. McDonald, 114 Wash. 448, 195 P. 253, or merely perfunctorily, as in Riverside Finance Co. v. Griffith,140 Wash. 322, 248 P. 786; or compulsorily, as in In re Finn'sEstate, 106 Wash. 137, 179 P. 103.
In United States Fidelity  Guaranty Co. v. Lee, 58 Wash. 16,107 P. 870, a married woman bought real *Page 397 
estate, having separate funds and more receivable subsequently, made a contract of sale of the real estate, in which it was demanded that her husband join, to which she objected, but ultimately such joint contract was executed, and this court said:
"She did not desire to pay cash, and credit was extended for her accommodation. . . . The appellant, however, had money available sufficient to make the payments, and intended to do so out of her separate funds without assistance from her husband,"
just as was intended and was done in this case. And in that case, we held the real estate to have been the separate property of the wife, even in the face of a creditor's attack.
To the facts in this case, the foregoing cases fit, as do, also, upon certain features: Dobbins v. Dexter Horton  Co.,62 Wash. 423, 113 P. 1088; Nicholson v. Kilbury, 83 Wash. 196,145 P. 189; Glaze v. Pullman State Bank, 91 Wash. 187,157 P. 488; Graves v. Columbia Underwriters, 93 Wash. 196,160 P. 436; Chapman v. Bain, 117 Wash. 665, 202 P. 245; In reSanderson's Estate, 118 Wash. 250, 203 P. 75.
I concur in the decision upon the cross-appeal. *Page 398